DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed January 19, 2022 and further in response to an electronic/telephonic communication with Applicant’s representative Karan Jhurani on March 07, 2022 (“Electronic Communication”). And the outcome of the Electronic Communication, Applicant’s representative filed a Terminal Disclaimer-Filed (Electronic).
Claims 3, 5, 12, 15 and 17 have been canceled.
Claims 1-2, 4, 6-11, 13-14, 16 and 18-20 are pending.

Allowable Subject Matter
Claims 1-2, 4, 6-11, 13-14, 16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
Daniel Simon (US 10417706 B1, “Simon”)
David S. Bonalle (US 20050077349 A1, “Bonalle”)
Gomes et al. (US 20180082284 A1, “Gomes”)
Robin B. Hutchison (US 7249097 B2, “Hutchison”)
Khan et. Al (US 20080058014 A1, “Khan”)

Simon generally discloses a method relating to providing a program embedded in an online store user interface (UI) displaying content provided by an online store server, transmitting a first instruction to the program to generate a first display of a first form in one of an inline frame element or a pop-up element in the online store UI to collect data associated with a loan application, determining to approve a loan in view of the data associated with the loan application, determining to approve a loan in view of the data associated with the loan application, transmitting a second instruction to the program to generate a second display of a second form in the one of the inline frame element or the pop-up element in the online store UI to present a term of the loan, identifying a token associated with the loan, and transmitting the token to the online store server (see abstract).
Simon further discloses, the consumer may use online store UI 112 to access the web pages of the online store supplied by online store server 108. The web pages may include the visual icon associated with embedded component 114 to provide a loan as an option for purchase payment. Loan provider server 116 may provide embedded component 114 in a receiving element (e.g., an HTML iframe) in content supplied by online store server 108. A consumer may use a user device 106 that runs an online store UI 112 (e.g., a web browser or an App) to access the content. Online store UI 112 may include a visual icon that is associated with embedded component 114. Embedded component 114 may communicate with online store 

Bonalle generally discloses, a system and method for facilitating a RF transaction using a secondary transaction number that is associated with a user's primary transponder account. The user provides the secondary transaction number, often with limited-use conditions associated therewith, to a merchant to facilitate a more secure and confident transaction.
Bonalle further discloses, “In another exemplary embodiment of the transaction system, a issuer 3 may provide a line of credit to a customer or to a merchant 2 or group of merchants who can private label for use by their customers. This allows the merchant 2 to provide a branded line of credit with minimal or no changes to the credit card authorization and 

Gomes generally discloses, a method of processing a multiple-use token includes receiving a first request to pay for an online transaction using a digital wallet. The online transaction is between the user and a merchant application. The method also includes generating a multiple-use token corresponding to the online transaction and the digital wallet and sending the multiple-use token to the merchant application. The method further includes receiving a transaction authorization request to pay for a second transaction between the user and a merchant associated with the merchant application, and validating the multiple-use token in accordance with the transaction authorization request and a set of policies defined for 
Gomes further discloses, “token service provider 206 sends the multiple-use token “MT1” to wallet provider 204. Wallet provider 204 receives the multiple-use token “MT1” from token service provider 206. At action 234, wallet provider 204 sends the multiple-use token “MT1” to merchant application 202. Merchant application 202 receives the multiple-use token “MT1” from wallet provider 204 and accordingly has information about the user's payment credentials and the TPAN used to pay for the user's initial booking. At action 236, merchant application 202 stores the multiple-use token “MT1” in a merchant database 238, which stores information associated with multiple-use tokens. The multiple-use token “MT1” may be used to pay for multiple transactions, without requesting another transactable token from token service provider 206. Merchant database 238 includes a token table 240 having four columns: Name, WalletInfo, Token, and Supplemental Transaction Data. Table 240 includes an entry 242, which specifies that a user by the name of “John Smith” has an email address “Jsmith@mail.com” and was issued a multiple-use token for an initial transaction. The issued multiple-use token has a TPAN “1234-5678-9123-4567” and is associated with supplemental transaction data including a set of policies.

Hutchison generally discloses, a virtual payment system for ordering and paying for goods, services and content over an internetwork is disclosed. The virtual payment system comprises a commerce gateway component (52) and a credit processing server component (53). The virtual payment system is a secure, closed system comprising registered sellers and 

Khan generally discloses, “Methods, systems, and computer program products for over the air provisioning of soft cards on devices with wireless communications capabilities are disclosed. According to one method, a soft card provisioning application is instantiated on a device with wireless communications capabilities. A card number for a soft card desired to be provisioned on the device is obtained from a user of the device. The card number is communicated to a provisioning configuration server over an air interface. Card-issuer-specific challenges corresponding to the card number and a provisioning issuer server network address are obtained from the provisioning configuration server. The challenges are presented to the user, and the user's responses to the challenges are received. A connection is made to the 

The references Simon, Bonalle, Gomes, Hutchison and Khan disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
receive, at a merchant application and based on interactions received from a particular user during a current transaction being conducted at the merchant application via a client application, a request to perform a credit application process associated with the particular user, wherein the credit application process is associated with and performed by a particular institution; 
in response to receiving the request, generate a first redirection instruction including or embedding the merchant-specific identifier of the particular user and the request to perform the credit application process; 
redirect, based on the first redirection instruction, the client application away from the merchant application and to a credit application site associated with the particular institution; transmit, from the merchant application and to the credit application site, a first signal including the merchant-specific identifier of the particular 
receive,(1) a second redirection instruction from the credit application site, wherein the second redirection instruction instructs re-launch of the merchant application via the client application, and (2) a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user; 
in response to receiving the second signal, associate, by the merchant application and using the merchant-specific identifier, the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier; and 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, the current transaction using the received payment credential as a form of payment for the current transaction, and wherein processing the current transaction includes selecting the received payment 

Therefore, the claims of the instant application are not obvious over Simon, Bonalle, Gomes, Hutchison and Khan for the reasons given above. See also Applicant’s argument filed on January 19, 2022 and December 10, 2021 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Simon, Bonalle, Gomes, Hutchison and Khan because Simon is not concerned about redirecting the client application away from the merchant application to a credit application site and receiving a second redirection instruction that instructs re-launch of the merchant application via the client application. Furthermore, Simon is not concerned about transmitting, from the merchant application and to the credit application site, a first signal including the merchant-specific identifier of the particular user and receiving, by the merchant application, the merchant-specific identifier of the particular user. And associating, by the merchant application and using the merchant-specific identifier, the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier.

Additionally, the combination of Simon, Bonalle, Gomes, Hutchison and Khan clearly destroys the intent and purpose of Simon taken alone and/or in view of Bonalle, Gomes, 

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685